APPLICATION FOR REHEARING
No. 1543.
BY THE COURT:
The above entitled cause is now being determined on two applications for rehearing, one by the appellant and the other by the cross-appellants.
Very able and comprehensive memoranda are presented in support of the respective applications.
Considering first the application of the appellant. The Massachusetts Bonding & Insurance Company, would say that we find no new propositions submitted other than were considered in our original opinion. The memorandum is really a reargument of the same propositions originally presented.
We hold to our original views, therefore the application will be overruled.
Now considering the application of cross-appellants for rehearing, counsel express the view that we probably did not understand their contention concerning the mortgage note given by Mrs. Harshman and jointly executed by Harshman, administrator.
In re-examining our opinion, we find we did not expressly answer this contention, although we had it in mind and our failure was simply an inadvertence.
We have re-examined the four cases cited in the application, all of which were presented in the original briefs.
It is our judgment that the instant case may be readily distinguished from each of the four cases cited.
We have also again examined §10506-49, GC.
We do not intend to establish the proposition “that a fiduciary may with impunity lend trust funds to himself and to members of his family, and that such loan constitutes a legal and proper investment of such funds.”
We think the law is well established that a fiduciary acting as a trustee *432may not loan money to himself; further that any loaning of money to the wife of such trustee under a proper showing may be voidable but it is not necessarily absolutely void.
At this late date and under exceptions to the account, we do not think that the question is properly presented.
The application for rehearing of the cross-appellants will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.